 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohns-Manville Sales Corporation and InternationalChemical Workers Union and its Local 60,AFL-CIO. Case 13-CA-17917September 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 28, 1980, Administrative Law JudgeDonald R. Holley issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge to the extent consistent herewith and toadopt his recommended Order as modified herein.'The Administrative Law Judge found that theRespondent was required to provide the Unionwith the names of approximately 34 employeeswhose medical files the Respondent had "red-tagged" because its doctors had diagnosed them asbeing partially disabled by pneumoconiosis, a lungdisease. The Union's request for these names wasbased on an expressed desire to develop a totalhealth program for employees and, more specifical-ly, to permit it to prepare contract proposals de-signed to protect red-tagged employees and to ad-minister and police any agreement reached. Subse-quent to the request, the parties reached an agree-ment which gave red-tagged employees certain ad-ditional seniority rights. This change in bargainingstatus since the original request was made persuad-ed the Administrative Law Judge to conclude thatthe identity of the red-tagged employees is rele-vant, and in fact essential, to the Union's effectiveadministration and policing of this provision of theparties' contract.In addition to questioning the relevance of thisinformation to the Union's collective-bargainingfunction, the Respondent contends that the namesof the employees-as opposed to the number ofemployees that have been "red-tagged"- consti-tute confidential medical records. The Administra-tive Law Judge rejected this defense, concludingthat the identities of the diagnosed employees areThe Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.252 NLRB No. 56not the equivalent of medical records and that theRespondent has not shown that it would suffer anyharm if the identities were revealed to the Union.In reaching that conclusion, however, the Ad-ministrative Law Judge viewed and treated theissues presented as simply (I) the existence of a le-gitimate claim of relevance and (2) an "all or noth-ing" question of confidentiality. However, where,as here, there is substance to the position taken byboth parties, we are required to balance theUnion's need for the information against any legiti-mate assertion of confidentiality by the employer.See Detroit Edison Co. v. N.L.R.B., 440 U.S. 301,314-320 (1979). The Union's principal assertedneed for the information is that, in order to protectthe interests of red-tagged employees, it must beable to contact them. Whatever the advantage ofknowing the identities of the employees involved,that information does not appear to be essential forthe specific purpose claimed or for any related pur-pose. For the Union adequately could fulfill its re-sponsibilities to these employees without that infor-mation, i.e., by informing all unit employees oftheir rights should they become "red-tagged" (astatus which is known to the affected employees),and that the Union stands ready to assist them inapplying and enforcing these rights. Thus, althoughthe information may be relevant, we do not believethat the Union's showing of need clearly outweighsthe confidentiality claimed.The weight of the Respondent's assertion of con-fidentiality is also, of course, subject to scrutiny.As found by the Administrative Law Judge, thenames of the employees are distinguishable fromactual medical records. Moreover, it is arguablethat the Respondent itself has not treated the em-ployees' identities in a strictly confidential mannersince it has revealed them to various persons in thesupervisory hierarchy. Nevertheless, there exists alegitimate aura of confidentiality in the identities ofthose individuals who have been identified ashaving a certain medical disorder. The privilege inquestion, of course, belongs to the employees andnot to the Respondent. We note that the Respond-ent has demonstrated that its refusal to disclosesensitive information privileged to those employeeswas made in good faith, since it sought to accom-modate the Union by submitting forms to a numberof red-tagged employees on which they indicatedwhether or not they wished to be identified to theUnion as having pneumoconiosis, and has turnedover to the Union the names of those who consent-ed. We find, therefore, contrary to the Administra-tive Law Judge, that, on balance, and in the partic-ular circumstances present, the Respondent has notviolated Section 8(a)(5) by refusing to furnish the368 JOHNS-MANVILLE SALES CORPORATIONUnion with the identitites of the red-tagged em-ployees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Johns-Manville Sales Corporation, Waukegan, Illi-nois, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph (a):"(a) Refusing to bargain collectively with Inter-national Chemical Workers Union and its Local 60,AFL-CIO, by refusing to furnish to the Union cer-tain information necessary and relevant to theUnion's performance of its collective-bargainingfunctions. The appropriate bargaining unit is:"All production, maintenance, quality control,and plant clerical employees employed by Re-spondent at its Waukegan, Illinois facility, butexcluding all office clerical employees, guards,professional employees and supervisors as de-fined in the Act."2. Substitute the following for paragraph 2(a):"(a) Furnish to the Union, upon request, the fol-lowing: (1) Statistical data on sputum cytology, X-rays, blood tests, and pulmonary function tests; and(2) a listing of the diseases which were and are thecause of unit employees' disability retirementswhich could potentially be considered occupationalin nature."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith International Chemical Workers Unionand its Local 60, AFL-CIO, by refusing tofurnish said Union with information necessaryand relevant to the Union's performance of itscollective-bargaining functions. the appropriatebargaining unit is:All production, maintenance, quality control,and plant clerical employees employed by usat our Waukegan, Illinois facility, but exclud-ing all office clerica employees, guards, profes-sional employees and supervisors as defined inthe Act.W. WILL. NOT in any like or related mannerintefere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.Wt. W.l., upon request, furnish to theUnion in a reasonably clear and understanda-ble form:1. Statistical data on sputum cytology, X-rays,blood tests, and pulmonary function tests.2. A listing of the diseases which were and arethe cause of unit employees' disability retire-ments which could potentially be consideredoccupational in nature.JOHNS-MANVII.LE SAI.ES CORPORA-TIONDECISIONSIATEMILN- OF I HF. CASEDONAFLD R. HoI.I FY, Administrative Law Judge:Upon a charge filed by International Chemical WorkersUnion and its Local 60, AFL-CIO (herein called theUnion), the Acting Regional Director for Region 13 ofthe National Labor Relations Board (herein called theBoard) issued a complaint on February 15, 1979, alleg-ing, inter alia, that since April 17, 1978, Johns-ManvilleSales Corporation (herein called Respondent) has refusedto furnish the Union with requested information which isrelevant and necessary to its role as the exclusive bar-gaining representative of certain of Respondent's em-ployees in violation of Section 8(a)(l) and (5) of the Act.Respondent filed timely answer denying that it had en-gaged in the unfair labor practices alleged.The case was heard before me in Chicago, Illinois, onJune 11 and 12, 1979. Counsel for the General Counsel,Respondent, and the Union each filed post-hearing briefs.Upon the entire record, the briefs of the parties, andfrom my observation of the witnesses, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation, maintains anoffice and place of business at Greenwood and SandStreets, Waukegan, Illinois, where it is engaged in themanufacture of asbestos and other related products.During the calendar year preceding issuance of the com-plaint, in the course and conduct of its business, itshipped goods valued at in excess of $50,00 directly topoints located outside the State of Illinois, and during thesame period it received goods valued in excess of$50,000 at its Waukegan plant directly from points locat-ed outside the State of Illinois. It is admitted, and I find,369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. STATUS OF LABOR ORGANIZATIONIt is admitted, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSince November 19, 1937, the Union has been the ex-clusive collective-bargaining agent of Respondent's em-ployees in the following appropriate bargaining unit:All production, maintenance, quality control, andplant clerical employees employed by Respondentat its Waukegan, Illinois facility, but excluding alloffice clerical employees, guards, professional em-ployees and supervisors as defined in the Act.Respondent employs some 900 employees at its Wau-kegan facility, where it produces, inter alia, asbestoscement pipe, asbestos cement boards (mineral panels),roofing paper and felt, insulating materials, and relatedproducts. The various products are manufactured at dif-ferent locations in the facility and the record reveals thatRespondent has several plant managers who oversee theindividual operations. The complaint alleges, Respondentadmits, and I find that the following individuals occupiedthe positions indicated and were agents of Respondentand supervisors within the meaning of Section 2(13) and2(11) of the Act, respectively, at all times materialherein: Roy Winkworth, employee relations manager;John W. Szcygielski, employee relations manager; Mi-chael A. Tappin, vice president, labor relations; and J.D. Anderson, labor relations manager.Through the years, Respondent and the Union havebeen parties to numerous collective-bargaining contracts.The 1976-79 contract between the parties was placed inevidence as General Counsel's Exhibit 2 and the currentagreement effective from April 9, 1979, to April 4, 1982,is in the record as General Counsel's Exhibit 3.B. Events which Precipitated the Instant Litigation1. April 17, 1978, meetingPrior to April 17, Respondent notified the Union bycorrespondence that it intended to implement a no-smok-ing rule at the Waukegan plant. The Union requestedbargaining on the subject and a meeting date on April 17was agreed upon.Numerous Respondent and union officials attended themeeting. Roy Winkworth, then Respondent's employeerelations manager, and Eugene Rawhoof, an Internation-al representative of the Union, acted as the chief spokes-man for their respective groups. During the meeting, Re-spondent made a slide presentation, which was followedby remarks by doctors. The no-smoking ban was thendiscussed. After the discussion, the Union requested acaucus. When the meeting resumed, the Union orallyproposed that the parties negotiate a total in-plant healthprogram. In this connection, Rawhoof testified the Unionmade a number of specific proposals, but he did not de-scribe the proposals.' When making its proposals, theUnion requested that Respondent supply it with data onemployee disability retirements by length of service, age,sex, and exposure time and statistical data on sputum cy-tology tests, chest X-rays, and blood tests.Speaking for Respondent, Winkworth advised theUnion that Respondent's attorney felt the Union's pro-posals were not negotiable. There was little other discus-sion regarding the Union's proposals and/or its requestfor information.2. April 27 meetingThe parties next met on April 27. At that time, JohnSzcygielski announced that he was replacing Winkworthas Respondent's employee relations manager. The Unioninformed Szcygielski of its health proposals and informa-tional requests, but no significant discussions occurred.3. June 2 meetingThe record reveals that the Union's health and safetyproposals and its information requests were discussed ex-tensively at the June 2 meeting. Szcygielski was theCompany spokesman and Rawhoof did most of the talk-ing for the Union.Rawhoof indicated that the parties discussed all of theUnion's proposals during the meeting. Szcygielski re-called some of the proposals then under discussion andtestified they included: issuance of coveralls to certainpeople working with asbestos; a voluntary no-smokingrule; a procedure for placing partially disabled employ-ees; prohibition of employees eating lunch on the floor;and correction of some safety and environmental condi-tions felt by the Union to be hazardous to employees inthe plant.2As the meeting progressed, the Union's information re-quests were also discussed. Apparently the Union's origi-nal request for information concluded with an etcetera.Szcygielski asked what the Union intended to request byusing the etcetera and Rawhoof indicated they wantedany other medical information the Company possessedrelating to in-plant exposure of employees. Thereupon,Szcygielski indicated the only other test administeredwas a pulmonary function test. The Union indicated itsought the data regarding such tests.At some point in the meeting, the parties discussedpartially disabled employees who had been diagnosed bythe Company doctor to have pneumoconiosis, a dust dis-ease of the lungs. The Union was informed that whenthe doctor determined that an employee had such a dis-ease, or there was likelihood that he may have it, hismedical file was red-tagged to assure that his conditionwould be closely observed in the future and to cause theI General Counsel appears to contend in her brief that the Union's pro.posals were those which are enumerated on G.C. Eh. 14, which wasgiven to Respondent at the commencement of contract negotiations inFebruary 1979. For reasons set forth hereinafter, I conclude such wasprobably the case.2 As each of the proposals appear in G.C. Exh. 14, it appears that theproposals discussed during the period April-June 1978, were the sameproposals subsequently discussed during the February-April 1979, period.370 JOHNS-MNANVILI.E SAIES CORPORATIONCompany to see that the employee worked in an envi-ronment which was as dust free as possible. Rawhoofasked who knew the identities of the red-tagged employ-ees and Szcygielski's reply was the doctor, the employee.the plant manager over the division of the plant in whichthe employee worked, the departmental superintendent,and maybe the foreman. The Union requested the namesof the red-tagged employees and Szcygielski refused todivulge them stating the information was confidential.He did indicate, however, that there were then 34 red-tagged employees at the plant.During the session, Szcygielski asked at some pointwhy the Union sought the information requested. Ra-whoof testified he replied they wanted the data as theydesired to develop a total health program for employeesin the plant rather than pursue the matter in piece mealfashion, i.e., negotiate regarding Respondent's no-smok-ing ban only.At some point in the meeting, Szcygielski admittedlyinformed the Union that Respondent would give themthe statistical data on sputum cytology, X-rays, bloodtests, and pulmonary function tests. The Company madeno commitment to furnish the retiree information and in-dicated it was not legally obligated to bargain concern-ing retired employees.i Jul 5 meetingPrior to the July 5 meeting, the Union notified Re-spondent by letter that it was requesting data on retiredemployee disabilities to permit it to bargain for its activemembers in the bargaining unit.3At this meeting, Respondent counterproposed that thered-tagged employee situation be referred to the environ-mental control committee, which was comprised ofUnion and Company representatives, with instructionsthat the committee develop a study of jobs in the plantand prepare a list of jobs that individuals could work onat reduced dust exposure and that the committee developa form of superseniority for red-tagged employees. Indi-cating there were then 34 red-tagged employees in theplant, Respondent continued to refuse to divulge theirnames.The Union rejected Respondent's proposal that thered-tagged employee matter be referred to the environ-mental control committee, and insisted upon the namesof the red-tagged employees.At the conclusion of the meeting, Szcygielski indicatedthe Company was having manpower problems concern-ing accumulation of the other data requested by theUnion and would give that data to them at the end ofAugust. Szcygielski testified the agreement was that theCompany would furnish the statistical data on sputumcytology, X-rays, blood tests, and data regarding the dis-ability retirees by age, exposure, length of service, andsex.Prior to June 15, the Union had not indicated any timeframe which was to be applicable to its request for infor-mation. At this meeting, Szcygielski indicated the Com-pany doctor had informed him the sputum cytology datawould cover an 18-month period extending from January3 See G.C. Exh 71, 1977, to July 1, 1978. Rawhoof objected and indicatedthe Union wanted sputum cytology data from the timesuch tests were first administered to employees some 2years prior to January 1., 1977.5. July 17 meetingWhile the record reveals that Respondent and theUnion held a lengthy meeting regarding the no-smokingban and the Union's health and safety proposals on July17, neither Szcygielski nor Rawhoof were able to relatewith any specificity what occurred during the meeting.6. Filing of the chargeOn August 10, the Union filed a charge alleging thatRespondent had violated Section 8(a)(1) and (5) of theAct by refusing to bargain with it "in respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment."'The record reveals that the Union requested no furthermeetings in connection with its health program proposalsafter filing the above-described charge. It likewise re-veals that Respondent failed to forward the data prom-ised to the Union by the end of August or at any timethereafter.7. The consent formOn August 9, 1978, Respondent's medical departmentcommenced to ask employees who were found to havepneumoconiosis if they wanted to complete the followingform (G.C. Exh. 10(b)):DateHaving been informed today by Dr. Culmer that Ihave been identified as having pneumoconiosis (dustdisease of the lungs), I request that the FinancialSecretary of ICWU, Local 60 (be informed) (NOTbe informed) of this diagnosis./S/Witness:By letter dated August 29, the Union indicated it hadlearned that such a form was being used and it requesteddiscussion as it viewed the use of the form as "a changein employment conditions."sBy letter dated August 30,Szcygielski replied (G.C. Exh. 10(a)):Dear Mr. Middleton:As requested in your letter of August 29, 1978 andper our discussion of today, the attached form hasbeen implemented in our Medical Department as ofAugust 9, 1978.The purpose of this form is to provide the authori-zation to release privileged/confidential medical in-formation.As I advised you today, I was ready to notify theUnion of this procedural change on August 8, 1978;G.C. Exh (a)GC Exh 9371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, a subsequent meeting was never estab-lished related to the points brought up in our dis-cussions of the No-Smoking Program.Sincerely yours,/S/ J. W. SZCYGIEI.SKIManager -Employee RelationsAt the time of the hearing, Respondent's doctor hadasked some 16 employees who had been diagnosed ashaving pneumoconiosis if they wanted to execute theabove-described consent form. Twelve (12) of sixteen(16) authorized Respondent to notify the Union they hadpneumoconiosis. In each instance, Respondent's person-nel department notified the Union by letter that the em-ployees who had authorized disclosure had the disease.8. February 14 or 15, 1979, meetingIn mid-February, when Rawhoof and other union rep-resentatives were at the plant, Szcygielski asked what itwould take to settle the Board charges. Rawhoof testi-fied the Union reiterated their request for information ineach of the three areas, i.e., retiree disability information;sputum cytology, X-rays and blood tests, and; the namesof the red-tagged employees. He recalled that Szcy-gielski indicated he would consider the request for re-tiree disability information; he indicated Respondent hadthe data on sputum cytology, X-rays and blood tests butit was not in statistical form; and he indicated Respond-ent would continue to refuse to furnish the names of red-tagged employees on the basis of confidentiality.9. Negotiation of new contractDuring the period extending from February 26, 1979,to April 12, 1979, Respondent and the Union engaged innegotiations which culminated in the execution of thecurrent contractual agreement between the parties.The proposals made by the Union during the contractrenewal negotiations which relate to health and safetyare, as previously indicated, in the record as GeneralCounsel's Exhibit 14. They are:1. Data on employee disability by age, length of serv-ice, exposure time and sex.2. Company furnish union with all statistical data onsputum cytology, X-rays, blood tests.3. Union Industrial Hygenist to have the right to visitplant at any time for inspection and/or to take samplesand look at company Industrial Hygenist records.4. Company to furnish worker with 3 pair cloth cover-alls per week who is exposed to asbestos, fiberglass, re-factory felt, truck shop and service depts.5. Company furnish a 2 locker arrangement for all ex-posed workers for changing and separating home clothesfrom work clothes.6. Company to send booklet "What you should knowabout asbestos & health" to the homes of employees.This book is to be edited by company and BargainingCommittee.7. A voluntary stop smoking program with followupprograms working toward total abstinence.8. A designated dust free area in each department foremployees who cannot quit smoking.9. Improve and increase emphasis on employee health& safety training and not allowing anyone to work aloneon a new job without I week or more training fromeither salary or hourly trainee.10. Allow employees time away from job to properlywash up before eating and time away from the job toeat. Article 15, para. 58, delete: "Permitting an employeeto eat his lunch while watching the operation of a ma-chine."I 11. Develop procedure to handle partially disabled em-ployee cases.12. Provide for automatic approval of disability JMRetirement and life insurance disability for employeeswhen no suitable work is available in the plant.13. Consider fiberglass exposure on the same basis asasbestos.14. Develop procedure for handling of "Red tagged"employees, and a list of these people to the Union.15. If at any time an unsafe operation or a healthhazard operation arises in any part of the plant, the oper-ation will be shut down immediately. The E.V.C. Com-mittee from the union and company will be called in im-mediately to inspect the unsafe condition. It will be fromthe decision reached after the inspection by the jointcommittee as to whether the operation is started up againuntil corrective measures are taken.16. At any time an employee who is in the plant medi-cal dept. and needs advice about his medical situationthat the president, financial secretary or the divisionchairman be called about the situation, this does not per-tain to emergencies.Rawhoof participated in the 1979 contract negotia-tions. During discussion of the Union's health and safetyproposals, the Company once again asked why theUnion needed the information it had requested. Rawhooftestified he stated they needed it to negotiate a totalhealth program for all employees in the plant and to im-plement procedures to protect the health of their peopleinside the plant. At some point, Respondent's spokesmanindicated that the data on sputum cytology covered onlyan 18-month period and was in raw form -just sheetswith the names of people blocked out. Rawhoof testifiedthat the Union responded they didn't feel it would besufficient to receive the information in that form because:(1): the sputum cytology program in the plant had begunsome 2 years before January 1, 1977, and testing fromJanuary 1, 1977, forward had been conducted amongselect groups of employees while earlier tests had in-volved all employees, and (2) the Union claimed the rawmaterial or data alone would not be sufficient, that theyneeded statistical material.Inspection of article 8, section 21 of the current con-tract and a Memorandum of Agreement attached to thecontract reveals that some area of agreement wasreached by the parties on union proposals 4, 5, 11, and14.66 Compare G.C. Exhs. 2 and 3. In sum. Respondent agreed to permitall partially disabled employees to exercise plantwide seniority to obtainContinued372 JOHNS-MANVILLE SALES CORPORATIONBy letter dated March 15, 1979, Szcygielski sought tosummarize his understanding of the Union's information-al requests. His letter states (G.C. Exh. 15):Mr. R. W. KlothPresident I.C.W.U.203 Greenwood AvenueWaukegan IL 60085Dear Mr. Kloth:We have had many discussions in our negotiationsof the information which you have demanded rela-tive to certain health issues. Therefore, in order toeliminate any misunderstanding or confusion and todefine precisely what the Union is asking, we areherein summarizing the Union's request for informa-tion made by Messers. Rawhoof, Middleton andyourself at our meetings of February 26, 1979,March 5, 1979, March 12, 1979 and March 14, 1979and also through the NLRB Complaint.i. Data on employee disability by age, length ofservice, exposure time and sex.This is information from our medical recordsconcerning Disability Retirees with service bydepartments, job numbers and medical reason fordisability. Exposure time could be tied into jobnumbers, and the Union wants any medical infor-mation related to possible O.D. cases. This wouldbe a listing of the diseases which were and arethe cause of unit employees' disability retirementsby name which could potentially be consideredoccupational in nature.Your request wants this information as far backas practical; possibly quite a few years back.This request to include names of the individualsinvolved.2. Company furnish Union with all statistical dataon Sputum Cytology, X-rays, blood tests andother medical tests.This is medical information on employees sincethe start of the Sputum Cytology Program andsince the start of using X-rays at the Plant Medi-cal Department. This also includes any data ornotes related to these items noted in the employ-ees' files.These same comments also apply to any bloodtests given. This information to be given bynames, department and exposure time for items and 2.3. The third item requested is the names of the"Red Tagged" employees and the procedure forthe placement of these people.We trust that the foregoing is an accurate descrip-tion of the information which you have requested.jobs they could perform: it agreed to furnish two pairs of coverallsweekly to certain employees exposed to asbestos; and it agreed to pro-vide employees exposed to asbestos with double lockersTherefore we ask that after you have reviewed thisletter that you sign it as indicated below and returnit to us within five days of your receipt. In theevent the description of the foregoing request is notdeemed accurate, we request that you advise us asto any inaccuracies, in writing, within the abovementioned five day period. If we do not hear fromyou by March 23, 1979, we will assume that theforegoing description of the information requestedis accurate. Thereafter, you will receive an appro-priate response to your request.Sincerely yours,/S/ J. W. SzcygielskiManager-Employee RelationsWe acknowledge that the information detailedabove constitutes the Union Demand for data.On March 20, 1979, the Union replied stating (G.C.Exh. 16):Mr. J.W. Szcygielski, ManagerEmployee RelationsJohns Manville Sales CorporationWaukegan, Illinois 60085Re: Your letter dated 3/15/79.Dear Mr. Szcygielski:Your summary of our request for information iscorrect with the following exceptions:I. We don't see a need, at this time, for namestherefore names are not requested.2. Same as , however, we may, at a later date,request an outside medical review of any suchtests if found necessary.Since we are currently bargaining over issues affect-ed by this information we urge you to comply withthis request promptly. As you know we first re-quested this information on April 17, 1978.Very truly yours,/S/ R. W. Kloth, PresidentBy letter dated March 24, 1979, Respondent informedthe Union (G.C. Exh. 17):Dear Mr. Kloth:Thank you for your letter of March 20, 1979 in re-sponse to my letter of March 15, 1979. We herebydecline to furnish the information and data soughtby you for the following reasons:First, there has been no showing as to the relevancyof the data requested to your organization's role asthe employees' collective bargaining agent.Second, much of the data sought particularly "sta-tistical data" does not exist in the form requested373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand its compilation and production would be exces-sively burdensome and expensive.Third, the request for a "a listing of the diseaseswhich were and are the cause of unit employees'disability retirement" together with a listing ofthose diseases "which could potentially be consid-ered occupational in nature" is an improper requestfor conclusions and admissions rather than for facts.Fourth, the request for the names of "red tagged"employees is improper because it calls for the dis-closure of privileged and confidential medical infor-mation.Sincerely yours./S/J.W. SzcygielskiManager-Employee RelationsOn April 12, 1979, the Union executed the currentagreement, having, on April 5, 1979, indicated it wouldreach a settlement with Respondent but would not waiveany of its rights regarding health and safety matters andits right to the information requested.During the hearing, Respondent's counsel representedthat Respondent was willing to provide the Union withthe raw data it possessed concerning all information re-quested with the exception of the names of red-taggedemployees. He further represented that thousands ofitems are involved and it will take 12-14 months togather the material.Analysis and ConclusionsA. The IssueSummarized. paragraph VII of the complaint allegesthat Respondent has failed to bargain with the Unionsince April 17, 1978, by failing since said date to furnishthe Union with relevant information necessary to its roleas the exclusive bargaining agent of certain of Respond-ent's employees. The information requested is describedas "statistical data on sputum cytology, X-rays, bloodtests and other tests administered to unit employees [pul-monary function tests], the identity of red-tagged em-ployees, and a listing of the diseases which were and arethe cause of unit employees' disability retirements whichcould potentially be considered occupational in nature."Respondent contends in its post-hearing brief that theonly real issues before me for determination are (1):whether it should be ordered to disclose the identity ofred-tagged employees without their authorization and (2)whether the issuance of a bargaining order would effec-tuate the purposes of the Act in view of the fact that Re-spondent's counsel has indicated that Respondent willfurnish all information requested in raw rather than sta-tistical form (excepting the identity of redtagged employ-ees) within 12 to 14 months of the close of the hearing.Noting that Respondent has denied the allegations setforth in paragraph VII of the complaint, I conclude theactual issues to be resolved are:1. Has General Counsel shown that all the informationrequested by the Union is relevant to its function as theexclusive bargaining agent of certain of Respondent'semployees?2. Were the Union's request for the informational itemssufficiently specific?3. Assuming issues I and 2 are decided in GeneralCounsel's favor, must the information requested be pro-vided in the form requested, i.e., statistically rather thanin raw form with names of employees deleted.4. Should application of the confidentiality doctrineexcuse Respondent's failure to provide the Union withthe names of red-tagged employees?5. Should a remedial order be issued in the circum-stances prevailing in this case?The delineated issues are discussed below.B. Relevance of Information RequestedAs indicated, supra, the Union made its requests for in-formation in a context wherein Respondent had notifiedthe Union it intended to impose a no-smoking ban at theplant and the Union counterproposed that the parties for-mulate a total health and safety program to protect thelives and welfare of unit employees. As the employees inquestion work with asbestos, a substance known to bedetrimental to the health of persons, it is obvious that therequests for statistical data on sputum (saliva tests admin-istered to detect changes in cell structure), X-rays, bloodtests, and pulmonary function tests constituted a requestfor relevant information. I so find.7While the test data requested by the Union would bepresumptively relevant because such requested data per-tains directly to workers within the bargaining unit, itsrequest for information regarding retired employees doesnot stand on the same footing. See Curtis-Wright Corpo-ration, Wright Aeronautical Division v. N.L.R.B., 347 F.2d61, 68-69 (3d Cir. 1965); and Prudential Insurance Com-pany of America v. N.L.R.B., 412 F.2d 77, 84 (2d Cir.1969). As the information requested does not relate toactive employees, the Union was obligated to show somespecial pertinence before Respondent would be obligedto produce the information. In my view, the Union'sletter to Respondent explaining that such informationwas requested to permit formulation of proposals whichwould be applicable to unit employees constitutes therequisite showing of special pertinence. Accordingly, Ifind that the request for "a listing of the diseases whichwere and are the cause of unit employees' disability re-tirements which would possibly be considered occupa-tional in nature" was a request for relevant information.Remaining is the request for the identities of red-tagged employees. As red-tagged employees are active inthe bargaining unit, and the Union indicated it desires theinformation to protect their health, it is clear, and I find,that the request for their names was a request for rele-vant information.I See N.L.R.B. v. Gulf Power Company, 384 F.2d 822 (5th Cir. 1967),where he court, in agreement with the Board, found that the phrase"other terms and conditions of employment" contained in Section 8(d) ofthe Act is sufficiently broad to include safety and health practices. Asemployers are obligated to bargain concerning safety and health matters.it necessarily follows that employers must honor requests for informationrelevant to safety and health practices.374 JOHNS-MANVIII.E SALES CORPORATIONIn sum, I find that General Counsel has shown that allof the information requested by the Union is relevant toits duties and functions as the exclusive bargaining agentof Respondent's employees. For reasons set forth herein-after, I find that Respondent has violated Section 8(a)(1)and (5) of the Act since June 2, 1978, by failing and re-fusing to produce all items of information requested bythe Union.C. Specificity of the RequestsThe record reveals that the Union did not indicate atime frame when it originally requested the informationunder discussion during the period April 17 to June 2,1978. Nevertheless, Respondent's spokesman indicated atthe June 2 meeting that the statistical data on X-rays,blood tests and sputum cytology tests were then beingcompiled and would be delivered to the Union by theend of August. At that time, or at the June 17 meeting,Respondent's spokesman indicated the data on sputumcytology tests would cover only an 18-month period andthe data would be in raw, rather than statistical, form.Rawhoof objected, indicating that the Union wanted thedata in statistical form and it wanted it from the time thetests were first administered to employees.Significantly, Respondent's employee relations man-ager, Szcygielski, indicated in his letter to Union Presi-dent Kloth on March 15, 1979, that Respondent then un-derstood that the Union was requesting data on employ-ee disability by age, length of service, exposure time, andsex from "as far back as practical," and it then under-stood the Union desired all statistical data on sputum cy-tology, X-rays, blood tests, and other medical tests [pul-monary function tests] "since the start of the Sputum Cy-tology, X-rays, blood tests and other medical tests."In sum, while the record fails to affirmatively indicatethat a time frame was specified when the Union request-ed the various types of information here under considera-tion, Respondent's agreement to furnish part of the infor-mation requested (statistical data on X-rays and bloodtests) coupled with the Union's objection to only 18months of sputum cytology test results and Respondent'sMarch 15, 1979, letter, which reveals it then was awarethe Union wanted information going back as far as possi-ble, causes me to infer that Respondent was aware fromJune 2, 1978, forward that the Union wanted informationcovering as long a period as possible.8In the circum-stances, I find that the Union's demand for informationwas sufficiently specific.D. Statistical vs. Raw DataWell in advance of the hearing, General Counselserved a subpoena duces tecum on Respondent to cause itto produce records and information which would show,inter alia, the nature, format, and use of data derivedfrom the medical tests administered to employees by theCompany doctor.9Respondent refused to comply withthe subpoena, and General Counsel chose to refrain from8 Rawhoof testified that at one point he as asked by Szcygielski ifgoing back 5 years on X-rays ,ould be sufficient is reply was theythought it should go back as far as possibleI See G.C Exh 21adducing secondary evidence which would have shownwhat records Respondent maintains or their use. Conse-quently, the record contains little evidence which relatesdirectly to the medical tests under discussion.As revealed, supra, Szcygielski originally agreed thatRespondent would furnish the Union with statistical dataon sputum cytology tests, X-rays, blood tests and pul-monary function tests. When asked what information hehad in mind when he agreed to furnish statistical data, hereplied:THE WV'INESS: There were certain written com-ments in our employees' files about their X-rayreadings that say negative or some indication ofchange, and we've got a classification of early indi-cation of dust disease problems. There were severaldifferent sets of nomenclature on this, and what Ivisualized is that X amount of people were reportedas having negative X-ray findings some,otherpeople would have a nomenclature as a P-1 or anM-l which is a possibility that something may behappening to the person. There was some data onblood tests and particularly on lead levels on someof our workers who were exposed to that product.The sputum cytology, essentially, there's somecategories that are negative. There's a word usedcalled atypia where a cell is brought up and somecellular change is seen, and that type of thing, Idon't remember all the categories of all things, butit was basically that.When Szcygielski indicated that the sputum cytologytest data would be delivered in raw form about the endof August, the Union objected and insisted upon data instatistical form. The parties did not thereafter discuss theform of the data to be produced because Respondentceased all efforts to gather the material requested whenthe Union filed its charge on August 10, 1978. In itspost-hearing brief, Respondent contends that all themedical test data is in raw form and states it intends tofurnish such data to the Union in raw form in 12-14months.With the record in its present state, I am unable to findthat Respondent does or does not possess the requestedmedical test data in statistical form. Szcygielski's descrip-tion of what he had in mind when he agreed to furnishstatistical data suggests that Respondent has compiledsome statistical medical test data which could be givento the Union. A similar problem was presented in Wes-tinghouse Electric Corporation, 239 NLRB 106 (1978).There the employer resisted a union request for certainstatistical information contending, inter alia, that the fur-nishing of the information in the form requested wouldplace an undue burden on it. The Board rejected thecontention because the respondent had not made a legiti-mate effort to substantiate its claim and ordered produc-tion of the information stating (id. at 112-113):Thus, although it appears that Respondent has therequested statistical information in some form, weare unable to state with certainty whether Respond-ent has compiled all the information in the form re-375 376 DECISIONS OF NATIONALquested. We shall order Respondent to provide theinformation in a reasonably clear and understanda-ble form. While we shall order the Respondent tofurnish the substance of all the information request-ed in items 1 through 6, it shall be the responsibilityof the parties themselves, in the first instance, toapply the knowledge which they have, and we donot, about what might be involved in presenting thisinformation in a clear and understandable form.4"As the Board has said, "If there are substantial costsinvolved in compiling the information in the preciseform and at the intervals requested by the Union,the parties must bargain in good faith as to whoshall bear such costs, and, if no agreement can bereached, the Union is entitled in any event to accessto records from which it can reasonably compilethe information. If any dispute arises in applyingthese guidelines, it will be treated in the compliancestage of the proceeding."4241 Fd Employer Council. Inc., e al., 197 NLRB 651 (1972)4 2 Ibid.Thus, Respondent must make an effort to informthe Union of the nature of the information compiledby it, so that the Union may, if necessary, modifyits requests to conform to the available information.If substantial costs would in fact be incurred, weexpect the parties to bargain as to the allocation ofthose costs.In my view, the procedure outlined in WestinghouseElectric Corporation, supra, and Food Employer Council,Inc., et al., supra, must be utilized in the instant case. Itmay well be that Respondent possesses sufficient medicaltest data to satisfy the Union's needs. If it does not, goodfaith discussions by the parties should certainly enablethe parties to agree to a method of production whichwill permit Respondent to present the requested medicaltest data in a clear and understandable form. ° If theagreed-upon method of production results in substantialcosts, I find the parties should bargain as to the alloca-tion of those costs.E. The Confidentiality IssueThe record in this case reveals that Respondent, uponascertaining through medical examination that an em-ployee is partially disabled in the sense that he has, ormay possibly be contracting a disease of the lungs (pneu-moconiosis), places a red tag on the employees' medicalfile. The employee is then counselled by the doctor, andkey management personnel are notified the employee is ared-tagged employee to permit them to assure that he isexposed to asbestos dust as little as possible thereafter.The current collective-bargaining contract between theparties contains a clause at article 8, section 21 whichprovides: 10 Respondent has not claimed it is unable to furnish the retiree disabil-ity information in the form requested. I find it should be produced in theform requested.I G.C. Exh. 3.LABOR RELATIONS BOARDWhen it is determined by the Company based onmedical evaluation, that an employee, who is unableto perform his normal job and such inability is ex-pected to be permanent, he shall be allowed to exer-cise his seniority to a job he is able to performbased on the medical evaluation of his physical ca-pabilities after review and approval of the Employ-ee Relations Manager and the Union BargainingCommittee. He shall attempt to exercise his senior-ity within his department. If no job is availablewithin his physical capabilities and he has two (2)years or more of continuous service, he shall at-tempt to exercise his seniority plantwide.On June 2, 1978, the Union requested that Respondentfurnish it with the names of red-tagged employees topermit it to prepare contract proposals designed to pro-tect those employees and to permit it to administer andpolice any contractual agreement reached. Respondentrefused to provide such information, claiming it was con-fidential. On August 9, 1978, Respondent unilaterallycommenced to ask employees whose medical files werered-tagged if they desired to sign a form indicating thatthe employee requests that the Union be informed he orshe has pneumoconiosis. As of the date of the hearing,some 16 employees had been asked if they desired to signthe form and 12 had signed. The Union was given theidentities of the 12 employees.Citing United Aircraft Corporation,'2and DetroitEdison Co. v. N.L.R.B.,'3Respondent claims I shouldnot order it to divulge the identity of red-tagged employ-ees to the Union because the information is confidentialand should not be disclosed without employee consent. Ifind no merit in this contention.At the outset, I note that Respondent has offered noevidence in support of its confidentiality claim in thiscase. In this connection, the Sixth Circuit, when consid-ering the Board's petition for enforcement of the DetroitEdison Company, 218 NLRB 1024 (1975),' stated:The requirement that the bargaining representativebe furnished with relevant information necessary tocarry out its duties overcomes any claim of confi-dentiality in the absence of a showing of a greatlikelihood of harm flowing from the disclosure.Shell Oil Company v. N.L.R.B., supra, 457 F.2d at618-619; United Aircraft Corporation v. N.L.R.B.,434 F.2d 1198, 1207 (2d Cir. 1970), cert. denied 401U.S. 993 (1971).As Respondent has failed to sustain its burden of proofby failing to show "a great likelihood of harm flowingfrom the disclosure" of the identities of red-tagged em-ployees to the Union, this factor, standing alone, wouldwarrant rejection of the defense. However, my rejectionof the defense need not rest on such narrow ground asthe instant situation is readily distinguished from the fac-12 192 NLRB 382 (1971)'S 440 U.S. 301 (1979).14 N.L.R.B. v. The Detroit Edison company. 560 F.2d 772, 726 (1977). JOHNS-MANVILLE SALES CORPORATIONtual situations before the Board and the Supreme Courtin the cases cited.In United Aircraft Corporation. supra at 390, the Boardstated:In response to the Unions' request for copies ofthe "Physical Demands Record" for each job, andthe "Functional Capacity Record" for every em-ployee in the bargaining unit, Respondent refused tomake copies of the former at its expense, but offeredto make them available for copying by the Unionsat reasonable times. We find that, by this offer, Re-spondent complied with its obligation under Section8(a)(5). As to the "Functional Capacity Record"which is a record of physical disabilities and infor-mities of employees discovered by a physician in aphysical examination, Respondent's position wasthat such records should not be publicized withoutthe employee's permission unless and until that indi-vidual's physical capacities become relevant to someparticular problem. In view of the generally recog-nized confidential nature of a physician's report, wefind that Respondent's position with respect to fur-nishing copies of such reports was a reasonable oneand did not violate Section 8(a)(5) of the Act.As revealed above, in United Aircraft the union sought"Functional Capacity Records" for each employee in thebargaining unit and the Board agreed with the employ-er's position that such records should not be discloseduntil they became relevant to some particular problem.In the instant case, the Union does not seek medical re-cords; it seeks only the identities of employees who have,in effect, been determined by Respondent's doctor to bepartially disabled within the meaning and intendment ofarticle 8, section 21 of the collective-bargaining agree-ment. Moreover, the information requested by the Unionhere relates to a specific problem-placement of the em-ployees diagnosed as having an actual or potential dustdisease of the lungs problem. Patently, the United Air-craft case is not supportive of Respondent's position.Respondent's reliance upon Detroit Edison Co. v.N.L.R.B.. supra, is similarly misplaced. There, the Su-preme Court was faced with a situation wherein thecompany had promised employees that their scores on anaptitude examination would be kept confidential, and thecompany's psychologists did not reveal the tests orreport actual test numerical scores to management or toemployee representatives. In finding that the Board erredby requiring the employer to give the test scores to theunion which represented the employees, the Courtstated, inter alia (at 318-319):There is nothing in this record to suggest that theCompany promised the examinees that their scoreswould remain confidential in order to further paro-chial concerns or to frustrate subsequent union at-tempts to process employee grievances. And it hasnot been suggested at any point in this proceedingthat the Company's unilateral promise of confiden-tiality was in itself violative of the terms of the col-lective-bargaining agreement. Indeed, the Companypresented evidence that disclosure of individualscores had in the past resulted in the harassment ofsome lower scoring examinees who had, as a result,left the Company.Under these circumstances, any possible impair-ment of the function of the Union in processing thegrievances of employees is more than justified bythe interests served in conditioning the disclosure ofthe test scores upon the consent of the very em-ployees whose grievance is being processed. Theburden on the Union in this instance is minimal.The Company's interest in preserving employeeconfidence in the testing program is well founded.As noted, in Detroit Edison the Court was dealing withinformation which had been treated confidentially and itdetermined that the union's reasons for obtaining the in-formation were outweighed by the employer's reasonsfor desiring that it remain confidential. Here, Respondenthas failed to show that its company doctor has kept theidentities of red-tagged employees confidential, and it hasadduced no evidence whatsoever to show that it wouldsuffer harm if the identities of such employees were dis-closed to the Union.In sum, I find that the Union has shown that it needsto know the identities of red-tagged employees to permitit to perform its statutory duty of representing Respond-ent's employees in an appropriate bargaining unit. With-out knowing the identity of such employees, the Unionhas no effective way of administering and policing, interalia, article 8, section 21, of the current collective-bar-gaining agreement. On the other hand, Respondent hasfailed to show how it will be harmed by production ofthe information requested. In these circumstances, its fail-ure to make such a showing prompts me to find that ithas violated Section 8(a)(5) of the Act as alleged sinceJune 2, 1978, by refusing to divulge such information tothe Union. 5F. The Remedial Order ContentionRespondent contends in its brief that a remedial Orderis not necessary because it intends to voluntarily furnishthe Union with all information requested except the iden-tities of red-tagged employees. As observed by GeneralCounsel in her brief, the Board has held that an Order isappropriate even when Respondent's counsel has statedat a hearing that the Respondent is willing to turn overthe information, without evidence that it has in fact,done so. Brazos Electric Power Cooperative Inc., 241NLRB 1016 (1979). I find that issuance of a remedialOrder is necessary and proper in this case.Remaining for discussion is General Counsel's requestthat I reverse certain evidentiary rulings I made duringthe hearing, and her motion to correct transcript, whichwas attached to her brief. I hereby reaffirm the eviden-tiary rulings made at the hearing. In the absence of op-position to the motion to correct transcript, I grant suchmotion.16 Shell Oil Company v, N.L.R.B, 457 F.2d 615, 618-619 (9th Cir1972); [,ied ircraff Corporation s. N.L.R.B., 434 F2d 1198. 1207 (2dCir 1971)). cert denied 401 S 993 (1971)377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. ItEi I:FFl:ECT OF TIHt UNFAIR LABOR PRACTIICIESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCIUSIONS OF LAW1. Johns-Manville Sales Corporation is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production, maintenance, quality control, andplant clerical employees employed by Respondent at itsWaukegan, Illinois, facility, but excluding all office cleri-cal employees, guards, professional employees and super-visors as defined in the Act constitute a unit appropriatefor the purpose of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since November 19, 1937, and continuing to date,the Union has been the exclusive bargaining representa-tive of the employees in the above-described appropriatebargair,:ng unit.5. By iling and refusing to provide the Union with:1. Statistical data on sputum cytology, x-rays, bloodtests, and pulmonary function tests; 2. The identity ofRespondent's red-tagged employees; and, 3. A listing ofthe diseases which were and are the cause of unit em-ployees' disability retirements which could potentially beconsidered occupational in nature, Respondent has en-gaged in, and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.TH Rii;i)YSince I have found that Respondent has committedspecific unfair labor practices which affect commerce, Ishall recommend that it be ordered to cease and desisttherefrom, and to take certain affirmative action, includ-ing the posting of appropriate notices designed to effec-tuate the policies of the Act.Having found that Respondent violated the statutethrough its failure and refusal to furnish the Union withcertain requested information, it will be recommendedthat Respondent supply the Union, upon request, with:(I) Statistical data on sputum cytology, X-rays, bloodtests, and pulmonary function tests; (2). The identities ofred-tagged employees employed in the appropriate bar-gaining unit; and (3) a listing of the diseases which wereand are the cause of unit employees' disability retire-ments which could potentially be considered occupation-al in nature. Such information shall be provided in a rea-sonably clear and understandable form, and it shall bethe responsibility of the parties themselves, in the first in-stance, to apply the knowledge which they have aboutwhat might be involved in presenting this information ina clear and understandable form.'6As the Board has said, "If there are substantial costsinvolved in compiling the information in the preciseform and at the intervals requested by the Union, theparties must bargain in good faith as to who shall bearsuch costs, and, if no agreement can be reached, theUnion is entitled in any event to access to records fromwhich it can reasonably compile the information. If anydispute arises in applying these guidelines, it will betreated in the compliance stage of the proceeding."Thus, Respondent must make an effort to inform theUnion of the nature of the information compiled by it, sothat the Union may, if necessary, modify its requests toconform to the available information. If substantial costswould in fact be incurred, the parties are directed to bar-gain as to the allocation of those costs.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I hereby issue-pursuant toSection 10(c) of the Act, as amended-the following rec-ommended:ORDER 7The Respondent, Johns-Manville Sales Corporation,Waukegan, Illinois, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with InternationalChemical Workers Union, and its Local 60, AFL-CIO,as the exclusive bargaining representative of its employ-ees, by refusing to furnish: 1. Statistical data on sputumcytology, X-rays, blood tests, and pulmonary functiontests; 2. The identities of red-tagged employees employedin the appropriate bargaining unit; and, 3. A listing of thediseases which were and are the cause of unit employees'disability retirements which could potentially be consid-ered occupational in nature, to the Union.(b) Interfering with, restraining, or coercing employ-ees, in any like or related manner, with respect to theirexercise of rights which Section 7 of the Act guarantees.2. Take the following affirmative action, which is nec-essary to effectuate the policies of the Act:(a) Furnish to the Union, or its designated representa-tives, upon request, the data and information described inparagraph I(a) above.(b) Post within its Waukegan, Illinois, facility, copiesof the notice attached to this decision as an appendix.'8Copies of said notice, on forms to be furnished by theRegional Director for Region 13, shall be posted by Re-spondent immediately upon their receipt, after being dulyI t'etrnghoue E:Ilecrri Corporation. iupra. and /ood Employer Council,Inc.. e al.. supru.J In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as pros idedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived fir all purposes' In the evrent the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "P'ostedby Order of the National Ltabor Relations Board" shall read "Posted Pur-suainl to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."378 JOHNS-MANVILLE SALES CORPORATIONsigned by Respondent's authorized representative. Whenposted, they shall remain posted for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatthese notices are not altered, defaced, or covered by anyother material.(c) File with the Regional Director for Region 13,within 20 days from the date of this Order, a writtenstatement setting forth the steps which Respondent hastaken to comply herewith.379